Name: 79/142/EEC: Commission Decision of 21 December 1978 on the reimbursement by the Guidance Section of the EAGGF to the Italian Republic of aids granted during 1977 for improvement of the production and marketing of Community citrus fruit (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-14

 Avis juridique important|31979D014279/142/EEC: Commission Decision of 21 December 1978 on the reimbursement by the Guidance Section of the EAGGF to the Italian Republic of aids granted during 1977 for improvement of the production and marketing of Community citrus fruit (Only the Italian text is authentic) Official Journal L 039 , 14/02/1979 P. 0015 - 0015++++COMMISSION DECISION OF 21 DECEMBER 1978 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE ITALIAN REPUBLIC OF AIDS GRANTED DURING 1977 FOR IMPROVEMENT OF THE PRODUCTION AND MARKETING OF COMMUNITY CITRUS FRUIT ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 79/142/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2511/69 OF 9 DECEMBER 1969 LAYING DOWN SPECIAL MEASURES FOR IMPROVING THE PRODUCTION AND MARKETING OF COMMUNITY CITRUS FRUIT ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 1122/78 ( 2 ) , AND IN PARTICULAR ARTICLE 5 ( 2 ) THEREOF , WHEREAS THE PLAN PROVIDED FOR IN ARTICLE 2 OF REGULATION ( EEC ) NO 2511/69 HAS BEEN FORWARDED BY THE ITALIAN REPUBLIC AND WAS THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 2 OF THE SAID REGULATION ; WHEREAS THE ITALIAN REPUBLIC HAS MADE AN APPLICATION FOR REIMBURSEMENT IN CONNECTION WITH ALL ITS EXPENDITURE INCURRED DURING 1977 IN RESPECT OF AIDS GRANTED UNDER ARTICLE 1 OF REGULATION ( EEC ) NO 2511/69 ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 2051/75 OF 25 JULY 1975 CONCERNING APPLICATIONS FOR THE REIMBURSEMENT OF AIDS GRANTED BY MEMBER STATES FOR IMPROVEMENT OF THE PRODUCTION AND MARKETING OF COMMUNITY CITRUS FRUIT ( 3 ) ; WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE AIDS FOR 1977 AMOUNTING TO LIT 10 268 400 381 BROKEN DOWN AS FOLLOWS : - UNDER ARTICLE 1 ( 1 ) ( A ) : LIT 895 378 335 - UNDER ARTICLE 1 ( 1 ) ( B ) : LIT 9 165 382 391 - UNDER ARTICLE 1 ( 2 ) : LIT 207 639 655 OF REGULATION ( EEC ) NO 2511/69 WERE PAID UNDER THE CONDITIONS LAID DOWN IN ARTICLE 1 OF REGULATION ( EEC ) NO 2511/69 AND ITS DETAILED RULES OF APPLICATION ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 50 % THEREOF , I.E . LIT 5 134 200 181 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE ITALIAN REPUBLIC DURING 1977 IN RESPECT OF AIDS FOR IMPROVEMENT OF THE PRODUCTION AND MARKETING OF COMMUNITY CITRUS FRUIT SHALL BE LIT 5 134 200 181 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 21 DECEMBER 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 318 , 18 . 12 . 1969 , P . 1 . ( 2 ) OJ NO L 142 , 30 . 5 . 1978 , P . 13 . ( 3 ) OJ NO L 213 , 11 . 8 . 1975 , P . 53 .